Detailed Action
This office action is in response to application No. 16/997,813 filed on 8/19/2020.

Status of Claims
Claims 1-11 and 17-28 are allowed.
Claims 12-16 and 29-32 have been canceled.

Notice of AIA  Status
The present application is being examined under the AIA  first to invent provisions. 


EXAMINER AMENDMENTS 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott McMilan on 11/19/2021.
Amended claims: 
Please see the document label Examiner Amendments attached to the appendix. 
Claims 12-16 and 29-32 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the group delay feature, specifically, “obtaining a first Round-Trip-Time (RTT) measurement between the first mobile device and a base station;
identifying a second mobile device within a threshold distance of the first mobile device, wherein the second mobile device has a higher bandwidth than the first mobile device; 
obtaining a second RTT measurement between the second mobile device and the base station; and 
determining a group delay of the first mobile device based on a difference between the first RTT measurement and the second RTT measurement” as recited in independent claims 1 and 17.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Das et al. (US Publication No. 2015/0350946), the prior art discloses a mechanism for facilitating accurate measurement of a round trip time (RTT) using a dedicated network appliance; see ¶ 0003. In specific, determine a first round-trip time (RTT) for a first measurement related communication between the transceiver and a first network device, wherein the first RTT comprises a uniform delay of time applied during the first measurement related communication by the first network device; determine a second RTT for a second measurement related communication between the transceiver and a second network device, wherein the second RTT comprises the uniform delay of time applied during the second measurement related communication by the second network device; see ¶ 0013. However, the measurement fails to address the group delay feature.
Kim et al. (US Publication No. 2012/0057481), the prior art discloses a mechanism for measuring a round trip time based on a wireless local area network having advantages of improving accuracy of round trip time measurement without changing hardware of a WLAN device; see ¶ 0011. In specific, the first and second signal time measuring devices measures a signal time difference between a 
Ghosh et al. (US Publication No. 2013/0301551), the prior art discloses a mechanism for adjusting the propagation delay in pre-defined and managed UL MU-MIMO groups may be performed; see ¶ 0221. In specific, determine the round trip propagation delays of WTRU; see ¶ 0221. The access point determine the delay for the group of the WTRUs; see ¶ 0221. However, the measurement fails to address the group delay feature of the difference between the RTT measurements.
Bhatti et al. (US Publication No. 2018/0115439), the prior art discloses a mechanism for time of arrival estimation in multipath environments; see ¶ 0002. In specific, signal exchange between two electronic devices to generate a channel estimate for a given channel, see figure 3. However, the measurement fails to address the group delay feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472